Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146806                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  CHAD J. THEODORE,                                                                                Bridget M. McCormack
            Plaintiff-Appellee,                                                                          David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 146806
                                                                   COA: 306555
                                                                   Genesee CC: 10-094902-NI
  KRYSTA LIVINGSTON,
           Defendant-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellant,
  and
  PROGRESSIVE INSURANCE COMPANY
  and PROGRESSIVE MARATHON
  INSURANCE COMPANY,
            Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 24, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
           p0918
                                                                              Clerk